C. D. Aguadilla. Daños y perjuicios.
Presentada la transcripción de la evidencia en la corte inferior el 26 de Junio de 1926 después de varias pró-rrogas, y habiendo ocurrido la muerte del juez de dicha corte, el nombramiento de otro juez el 14 de agosto siguiente, *954las vacaciones del tribunal en agosto y septiembre, que la corte dedicó el mes de octubre a casos criminales y que está señalado el 20 de noviembre de 1926 para la aprobación de la dicha transcripción de la evidencia, no ha hogar a deses-timar el recurso.